Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4-7, 9-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US 20180012069 A1).
	Regarding claim 1, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses a display substrate, comprising: 
an array of optical sensing devices (e.g., Figs. 4 and 30-31; an array of optical sensors PD); 
an optical structure (e.g., Figs. 4 and 30-31; pinhole mask structure) disposed above the array of optical sensing devices (e.g., Figs. 4 and 30-31; an array of optical sensors PD), wherein the optical structure (e.g., Figs. 4 and 30-31; pinhole mask structure) comprises a plurality of optical units each of which comprises a light shading region (e.g., Figs. 4 and 30-31; light blocking region; [0035]) and a light transmission region (e.g., Figs. 4 and 30-31; light transmission region; [0035]); and 
a pixel array (e.g., Figs. 4 and 30-31; OLED pixel array) disposed above the optical structure (e.g., Figs. 4 and 30-31; pinhole mask structure), wherein the pixel array (e.g., Figs. 4 and 30-31; OLED pixel array) comprises a plurality of pixel units each of which comprises subpixels of different colors (e.g., Figs. 4 and 30-31; RGB subpixels).

Regarding claim 2, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein a width of each of the plurality of optical units is "a" times a width of one of the subpixels in the plurality of pixel units, where "a" is an integer greater than or equal to 1 (e.g., Figs. 4 and 31 show an example that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to a=5).

Regarding claim 4, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein the light transmission region in each of the plurality of optical units is arranged corresponding to "n" optical sensing devices in the array of optical sensing devices, where "n" is an integer greater than or equal to 1 (e.g., Figs. 4 and 31 show an example that one light transmission region corresponding to 1 optical sensor PD, n=1).

Regarding claim 5, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein the light transmission regions in the plurality of optical units are arranged corresponding to one optical sensing device in the array of optical sensing devices (e.g., Figs. 4 and 31).

Regarding claim 6, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein the light shading region in each of the plurality of optical units is provided with, in turn, a first light shading layer, a first light transmission layer and a second light shading layer (e.g., Fig. 14 shows one example of the light shading region is provided with a first light shading metal layer M1, a second light shading metal layer M2, and a transparent dielectric layer between M1 and M2; Figs. 17, 19, 23 and 25 show different structure examples), in a direction away from the array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD).

Regarding claim 7, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 6, wherein the light transmission region in each of the plurality of optical units is provided with a second light transmission layer (e.g., Fig. 14; a transparent layer between M1), and each of the first light transmission layers (e.g., Fig. 14; a transparent dielectric layer between M1 and M2) is integrally formed with the second light transmission layer (e.g., Fig. 14; a transparent layer between M1).

(e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein the light shading region of each of the plurality of optical units is provided with a light shading body (e.g., Figs. 4, 14 and 31; light shading body), and a through-hole defined by any adjacent two of the light shading bodies is the light transmission region (e.g., Figs. 4, 14 and 31; pinhole defined by adjacent light shading bodies and corresponding to light transmission region).

Regarding claim 10, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses a display device comprising a display substrate, the display substrate comprising: 
an array of optical sensing devices (e.g., Figs. 4 and 30-31; an array of optical sensors PD); 
an optical structure (e.g., Figs. 4 and 30-31; pinhole mask structure) disposed above the array of optical sensing devices (e.g., Figs. 4 and 30-31; an array of optical sensors PD), wherein the optical structure (e.g., Figs. 4 and 30-31; pinhole mask structure) comprises a plurality of optical units each of which comprises a light shading region (e.g., Figs. 4 and 30-31; light blocking region; [0035]) and a light transmission region (e.g., Figs. 4 and 30-31; light transmission region; [0035]); and 
a pixel array (e.g., Figs. 4 and 30-31; OLED pixel array) disposed above the optical structure (e.g., Figs. 4 and 30-31; pinhole mask structure), wherein the pixel array (e.g., Figs. 4 and 30-31; OLED pixel array) comprises a plurality of pixel units each of which comprises subpixels of different colors (e.g., Figs. 4 and 30-31; RGB subpixels).

(e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 10, wherein a width of each of the plurality of optical units is "a" times a width of one of the subpixels in the plurality of pixel units, where "a" is an integer greater than or equal to 1 (e.g., Figs. 4 and 31 show an example that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to a=5).

Regarding claim 14, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 10, wherein the light transmission region in each of the plurality of optical units is arranged corresponding to "n" optical sensing devices in the array of optical sensing devices, where "n" is an integer greater than or equal to 1 (e.g., Figs. 4 and 31 show an example that one light transmission region corresponding to 1 optical sensor PD, n=1).

Regarding claim 15, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 10, wherein the light transmission regions in the plurality of optical units are arranged corresponding to one optical sensing device in the array of optical sensing devices (e.g., Figs. 4 and 31).

Regarding claim 16, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 10, wherein the light shading region in each of the plurality of optical units is provided with, in turn, a first light shading layer, a first light transmission layer and a second light shading layer (e.g., Fig. 14 shows one example of the light shading region is provided with a first light shading metal layer M1, a second light shading metal layer M2, and a transparent dielectric layer between M1 and M2; Figs. 17, 19, 23 and 25 show different structure examples), in a direction away from the array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD).

Regarding claim 17, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 16, wherein the light transmission region in each of the plurality of optical units is provided with a second light transmission layer (e.g., Fig. 14; a transparent layer between M1), and each of the first light transmission layers (e.g., Fig. 14; a transparent dielectric layer between M1 and M2) is integrally formed with the second light transmission layer (e.g., Fig. 14; a transparent layer between M1).

Regarding claim 19, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 16, wherein the light shading region of each of the plurality of optical units is provided with a light shading body (e.g., Figs. 4, 14 and 31; light shading body), and a through-hole defined by any adjacent two of the light shading bodies is the light transmission region (e.g., Figs. 4, 14 and 31; pinhole defined by adjacent light shading bodies and corresponding to light transmission region).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art 

6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Jung (US 20180121703 A1).
Regarding claim 3, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units (e.g., Figs. 4 and 31 show examples that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to im=5). Chung (e.g., Figs. 10-15 and 28-29) also discloses other examples but does not expressly disclose "i" is a number of the subpixels in each of the plurality of pixel units. However, Jung (e.g., Figs. 6-11) discloses an OLED display panel integrated with optical sensors similar to that disclosed by Chung,  wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units, where "i" is a number of the subpixels in each of the plurality of pixel units, and "m" is an integer greater than or equal to 1 (e.g., Fig. 6 shows an example that a width of each optical unit is 3 times a width of one of the subpixels or 1 time a width of one pixel unit, corresponding to im=3, i=3, and m=1; Fig. 10 shows another example that a width of each optical unit is 6 times a width of one of the subpixels or 2 time a width of one pixel unit,  corresponding to im=6, i=3, and m=2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to the teaching from Jung to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design 

Regarding claim 13, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 12, wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units, (e.g., Figs. 4 and 31 show examples that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to im=5). Chung (e.g., Figs. 10-15 and 28-29) also discloses other examples, but does not expressly disclose "i" is a number of the subpixels in each of the plurality of pixel units. However, Jung (e.g., Figs. 6-11) discloses an OLED display panel integrated with optical sensors similar to that disclosed by Chung,  wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units, where "i" is a number of the subpixels in each of the plurality of pixel units, and "m" is an integer greater than or equal to 1 (e.g., Fig. 6 shows an example that a width of each optical unit is 3 times a width of one of the subpixels or 1 time a width of one pixel unit, corresponding to im=3, i=3, and m=1; Fig. 10 shows another example that a width of each optical unit is 6 times a width of one of the subpixels or 2 time a width of one pixel unit,  corresponding to im=6, i=3, and m=2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to the teaching from Jung to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light detection and fingerprint sensing.

7.	Claims 8, 18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Tsai (US 20160313864 A1).
Regarding claim 8, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 6, Chung (e.g., Fig. 14) discloses wherein a material of the first light shading layer and the second light shading layer is a black matrix or metal (e.g., Fig. 14; first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light transmission layer can be formed with different materials including polyimide or glass. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tsai to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light transmission and fingerprint detection. 

Regarding claim 18, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 16, Chung (e.g., Fig. 14) discloses wherein a material of the first light shading layer and the second shading layer is a black matrix or metal (e.g., Fig. 14; first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light transmission layer can be formed with different materials including polyimide or glass. 

Regarding claim 20, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 7, Chung (e.g., Fig. 14) discloses wherein a material of the first light shading layer and the second light shading layer is a black matrix or metal (e.g., Fig. 14; first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light transmission layer can be formed with different materials including polyimide or glass. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tsai to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light transmission and fingerprint detection.

8.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Hwang (US 20180095582 A1).
Regarding claim 11, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 10, but does not expressly disclose the display device further (e.g., Figs. 7-8 and 15) discloses an OLED display device comprising, in turn, a package layer (encapsulation layer 300), a polarizer (polarizer 524), an optical adhesive (optical adhesive 600) and a protective glass (cover glass 700) arranged in a direction away from the pixel array (pixel array 100). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hwang to the OLED display device of Chung. The combination/motivation would provide an OLED display panel integrated with optical sensors for fingerprint detection.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691